Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 24, 26 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim(s) 1, 24 recite “configuring at least one of differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions based on the purpose and at least one QoS requirement corresponding to the purpose”, which is unclear as the wording of the claim causes two possible interpretations for the “at least one QoS requirement”: 1) configuring BOTH a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-14, 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determining to perform physical random access channel, PRACH, or physical uplink control channel, PUCCH, transmission in unlicensed spectrum; and determining one or more listen before talk, LBT, parameters for the PRACH or PUCCH transmission according to a purpose of the PRACH or PUCCH transmission; and configuring at least one of differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions based on the purpose and at least one QoS requirement corresponding to the purpose”. This judicial exception is not integrated into a practical application because the claimed steps of claim 1, 24 recite steps of determining data and configuring data, which amount to steps of data determination and manipulation, without reciting practical application; the steps recited in claim 1, 24 only relate to determining to perform transmission, determining LBT parameters, and configuring LBT schemes/parameters, without reciting additional elements to render the claim significantly more than these elements, such as non-abstract usage and/or application of said determined/configured data e.g. a step of actual transmission according to the determined information/parameters. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the element of using a terminal/processor to perform the above steps 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 4, 13, 14, 24 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529).
(see at least 0018-0019, fig. 1, WTRU and BS may comprise processor/memory), the method comprising:
determining to perform physical random access channel, PRACH, or physical uplink control channel, PUCCH, transmission in unlicensed spectrum (see at least Abstract, 0107, WTRU may perform PRACH transmissions in NR-U (unlicensed spectrum) systems);
determining one or more listen before talk, LBT, parameters for the PRACH or PUCCH transmission according to a purpose of the PRACH or PUCCH transmission (see at least 0107, service driven random access may comprise LBT procedure; WTRU may use different LBT parameters according to a service type requirement e.g. window duration Z and iterations W (LBT parameters) may be determined according to the service (purpose) being higher latency requirement URLLC or lower latency requirement eMBB).
Pan does not explicitly teach: configuring at least one of differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions based on the purpose and at least one QoS requirement corresponding to the purpose.  Xiong from an analogous art teaches (see at least 0026, SR transmissions may be performed with different periodicities based on services with different QoS requirements e.g. URLLC vs eMBB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of Pan, so SR transmission is configured with differentiated parameters e.g. periodicities based on the QoS requirement corresponding to the service (purpose) e.g. URLLC shorter periodicity vs eMBB, as suggested by Xiong.  The motivation would have been to enhance SR transmissions by implementing appropriate transmission timings based on latency requirements of different services (Xiong 0026).
For claim 4, Pan, Xiong teaches claim 1, Pan further teaches: wherein the purpose of the PRACH transmission is a service or data traffic that triggers the PRACH transmission (see at least 0107, service driven random access may comprise LBT procedure; WTRU may use different LBT parameters according to a service (purpose)).
For claim 13, Pan, Xiong teaches claim 1, Pan further teaches: wherein the one or more LBT parameters include one or more of: a first LBT parameter indicating whether to perform LBT procedure; a second LBT parameter indicating whether to perform random back-off; a third LBT parameter indicating a fixed size of contention window; and a fourth LBT parameter indicating variable sizes of contention window (see at least 0107, WTRU may use different LBT parameters according to a service type requirement e.g. window duration Z and iterations W (LBT parameters), and/or whether or not to perform LBT may be determined according to the service (purpose)).
For claim 14, Pan, Xiong teaches claim 13, Pan further teaches: wherein the one or more LBT parameters, as a whole, indicate one of: a first LBT category in which no LBT procedure is performed; a second LBT category in which LBT procedure is performed without random back-off; a third LBT category in which LBT procedure is performed with random back-off having a fixed size of contention window; and a fourth LBT category in which LBT procedure is performed with random back-off having variable sizes of contention window (see at least 0107, WTRU may use different LBT parameters according to a service type requirement e.g. window duration Z and iterations W (LBT parameters), and/or whether or not to perform LBT, thus at least a first LBT type ‘no LBT’ procedure may be used).
Claim 24 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529) in view of Makhlouf et al. (US 2016/0227550).
For claim 2, Pan, Xiong teaches claim 1, but not explicitly: wherein the purpose of the PRACH transmission is a random access, RA, event that triggers the PRACH transmission.  Makhlouf from an (see at least 0024, PRACH may be designated for initial UE access and/or reestablishing synchronization, comprising random access procedures/triggers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Makhlouf to the system of claim 1, so the PRACH transmission comprises a RA transmission for initial access, as suggested by Makhlouf.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Makhlouf 0024).

Claim 3, 9, 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529) in view of Makhlouf et al. (US 2016/0227550) in view of Tooher et al. (US 2021/0153245).
For claim 3, Pan, Xiong, Makhlouf teaches claim 2, but not explicitly: wherein determining one or more LBT parameters for the PRACH transmission comprises: determining a priority level according to the RA event; and determining one or more LBT parameters according to the priority level.  Tooher from an analogous art teaches (see at least 0119, priority classes may be mapped to different service types e.g. eMBB low priority, URLLC high priority, with different LBT configuration used for different priority).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 2, so priority is determined according to the service event e.g. high priority URLLC, and LBT performed according to the priority, as suggested by Tooher.  The motivation would have been to enhance transmissions by implementing appropriate LBT parameters according to a priority of the service (Tooher 0119).
For claim 9, Pan, Xiong, Makhlouf, Tooher teaches claim 3, Tooher further teaches: wherein the priority level is determined based on configuration information preset in the terminal device or received from a base station (see at least 0101, service types may be configured to be associated/use higher or lower priority (also see Pan 0107, service types and/or requirements may be determined from PRACH configuration)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 3, so service priority is determined according to a configuration, as suggested by Tooher.  The motivation would have been to enhance transmissions by configuring appropriate priorities for service types (Tooher 0101).
For claim 16, Pan, Xiong, Tooher teaches claim 15, but not explicitly: wherein the purpose of the PRACH transmission is a random access, RA, event that triggers the PRACH transmission.  Makhlouf from an analogous art teaches (see at least 0024, PRACH may be designated for initial UE access and/or reestablishing synchronization, comprising random access procedures/triggers).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Makhlouf to the system of claim 15, so the PRACH transmission comprises a RA transmission for initial access, as suggested by Makhlouf.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Makhlouf 0024).
For claim 17, Pan, Xiong, Tooher, Makhlouf teaches claim 16, Tooher further teaches: wherein the configuration information at least indicates a priority level for each of multiple predetermined RA events (see at least 0101, multiple service (event) types may be configured to be associated/use higher or lower priority (also see Pan 0107, services types and/or requirements may be determined from PRACH configuration)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 16, so service (event) priorities are determined according to a configuration, as suggested by Tooher.  The motivation would have been to enhance transmissions by configuring appropriate priorities for service types (Tooher 0101).

Claim 5, 6, 7, 8, 10, 15, 18, 26 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529) in view of Tooher et al. (US 2021/0153245).
For claim 5, Pan, Xiong, teaches claim 4, but not explicitly: wherein determining one or more LBT parameters for the PRACH transmission comprises: determining a priority level according to requirement(s) about transmission of the service or data traffic; and determining one or more LBT parameters according to the priority level.  Tooher from an analogous art teaches (see at least 0119, priority classes may be mapped to different service types e.g. eMBB low priority, URLLC high priority, with different LBT configuration used for different priority).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 4, so priority is determined according to the service requirement e.g. high priority URLLC vs lower priority eMBB/MTC, and LBT performed according to the priority, as suggested by Tooher.  The motivation would have been to enhance transmissions by implementing appropriate LBT parameters according to a priority of the transmission (Tooher 0119).
For claim 6, Pan, Xiong teaches claim 1, but not explicitly: wherein the purpose of the PRACH or PUCCH transmission is one of: a service that triggers the PRACH or PUCCH transmission for scheduling request, SR; a logical channel corresponding to the service; a logical channel group corresponding to the service; and an SR configuration corresponding to the service.  Tooher from an analogous art teaches (see at least 0107, PRACH resources may be associated with logical channel LCHs for scheduling request SR).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 1, so the PRACH transmission comprises LCH associated SR transmission, as suggested by Tooher.  The motivation would have been to enhance PRACH transmissions by implementing well known signaling over PRACH (Tooher 0107).
wherein determining one or more LBT parameters for the PRACH or PUCCH transmission comprises: determining a priority level according to quality of service (QoS) corresponding to the one of the service, the logical channel, the logical channel group and the SR configuration; and determining one or more LBT parameters according to the priority level (see at least 0125, PRACH transmissions may have requirements including reliability, latency, QoS, etc., with LBT configured to satisfy requirements; see at least 0119, priority classes may be mapped to different service types e.g. eMBB low priority, URLLC high priority, with different LBT configuration used for different priority).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 6, so the PRACH transmission comprises a priority/service level according to service requirements e.g. high priority URLLC vs lower priority eMBB/MTC, with LBT determined accordingly, as suggested by Tooher.  The motivation would have been to enhance transmissions by implementing appropriate LBT parameters according to a priority of the transmission (Tooher 0119, 0125).
For claim 8, Pan, Xiong, teaches claim 1, but not explicitly: wherein the one or more LBT parameters are determined based on configuration information preset in the terminal device or received from a base station.  Tooher from an analogous art teaches (see at least 0099, parameters for LBT configurations may be received from BS e.g. in RRC or MAC signaling).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 1, so LBT parameters are determined according to a configuration e.g. BS signaling, as suggested by Tooher.  The motivation would have been to enhance LBT by receiving necessary configuration from the network (Tooher 0099).
For claim 10, Pan, Xiong, Tooher, teaches claim 8, Tooher further teaches: wherein the configuration information is received via a radio resource control, RRC, connection reconfiguration message or a handover command (see at least 0099, parameters for LBT configurations may be received from BS e.g. in RRC or MAC signaling).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of claim 1, so LBT configurations may be received from RRC signaling, as suggested by Tooher.  The motivation would have been to enhance LBT by receiving necessary configuration from the network (Tooher 0099).
For claim 15, Pan teaches: A method implemented at a base station (see at least 0018-0019, fig. 1, WTRU and BS may comprise processor/memory), the method comprising: 
configuration information about listen before talk, LBT, parameters which are to be used for physical random access channel, PRACH, or physical uplink control channel, PUCCH, transmission in unlicensed spectrum (see at least Abstract, 0107, WTRU may perform PRACH transmissions in NR-U (unlicensed spectrum) systems.  0107, service driven random access may comprise LBT procedure; WTRU may use different LBT parameters according to a service type requirement e.g. window duration Z and iterations W (LBT parameters) may be determined according to the service (purpose) being higher latency requirement URLLC or lower latency requirement eMBB);
the configuration information being generated based on a purpose of the PRACH or PUCCH transmission (see at least 0107, WTRU may use different LBT parameters according to a service (purpose) requirement).
Pan does not explicitly teach: at least one of differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions being configured based on the purpose and at least one QoS requirement corresponding to the purpose.  Xiong from an analogous art teaches (see at least 0026, SR transmissions may be performed with different periodicities based on services with different QoS requirements e.g. URLLC vs eMBB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Xiong to the system of Pan, so SR transmission is configured with differentiated parameters e.g. periodicities based on the QoS (Xiong 0026).
Pan does not explicitly teach: generating configuration information, or: sending the configuration information to a terminal device.  Tooher from an analogous art teaches (see at least 0099, parameters for LBT configurations may be received from BS e.g. in RRC or MAC signaling).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Tooher to the system of Pan, Xiong, so LBT parameters are generated and provided by BS signaling, as suggested by Tooher.  The motivation would have been to enhance LBT by receiving necessary configuration from the network (Tooher 0099).
For claim 18, Pan, Xiong, Tooher teaches claim 15, Pan further teaches: wherein the purpose of the PRACH transmission is a service or data traffic that triggers the PRACH transmission (see at least 0107, service driven random access may comprise LBT procedure; WTRU may use different LBT parameters according to a service (purpose)).
Claim 26 recites an apparatus substantially similar to the method of claim 15 and is rejected under similar reasoning.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529) in view of Tooher et al. (US 2021/0153245) in view of Babaei et al. (US 2017/0353972).
For claim 11, Pan, Xiong, Tooher teaches claim 10, but not explicitly: wherein the configuration information is received in a logical channel configuration RRC information clement, IE, or an SR configuration RRC IE.  Babaei from an analogous art teaches (see at least 0163, RRC may comprise logical channel configuration information including priority; see at least 0148-0149, LBT priority may be mapped to logical channel priority).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Babaei to the system of claim 10, so the LBT configuration in RRC signaling comprises RRC including logical channel configuration information, as suggested by Babaei.  The motivation would have been to enhance RRC signaling by including LBT and priority configuration for logical channel (Babaei 0163, 0148-0149).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0359426) in view of Xiong et al. (US 2019/0045529) in view of Makhlouf et al. (US 2016/0227550) in view of Tooher et al. (US 2021/0153245) in view of Babaei et al. (US 2017/0353972).
For claim 12, Pan, Xiong, Makhlouf, Tooher teaches claim 3, but not explicitly: wherein the priority level is indicated from medium access control, MAC, layer ta physical layer at the terminal device.  Babaei from an analogous art teaches (see at least 0171, MAC layer may indicate LBT priority to PHY layer).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Babaei to the system of claim 3, so the MAC layer indicates priority to the PHY, as suggested by Babaei.  The motivation would have been to enhance priority implementation by processing priority class between appropriate layers for transmissions (Babaei 0171).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467